Case 1:20-cv-23950-BB Document 67 Entered on FLSD Docket 03/02/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-23950-BLOOM/Louis

 MARK CUHACI,

        Plaintiff,

 v.

 KOURI GROUP, LP, et al.,

       Defendants.
 ________________________________/

                      CONFIDENTIALITY AND PROTECTIVE ORDER

        THIS CAUSE is before the Court upon the parties’ Joint Motion for Court Approval of

 Confidentiality and Protective Order Pursuant to Fed. R. Civ. P. 26(c), ECF No. [62] (“Motion”).

 The Court has carefully reviewed the Motion, the record in this case, the applicable law, and is

 otherwise fully advised. For the reasons set forth below, the Motion, ECF No. [62], is GRANTED.

        The “Eleventh Circuit has created a four factor test to determine whether good cause exists

 for the issuance of a protective order, which includes: (1) the severity and the likelihood of the

 perceived harm; (2) the precision with which the order is drawn; (3) the availability of a less

 onerous alternative; and (4) the duration of the order.” Gunson v. BMO Harris Bank, N.A., 300

 F.R.D. 581, 583 (S.D. Fla. 2014) (citing In re Alexander Grant & Co. Litig., 820 F.2d 352, 356

 (11th Cir. 1987)).

        Consistent    with   these   factors,   courts   within   this   District   commonly   enter

 confidentiality and protective orders when agreed to by the parties. See, e.g., Whitwam v. JetCard

 Plus, Inc., No. 14-CV-22320, 2015 WL 1014292, at *1 (S.D. Fla. Jan. 21, 2015) (entering a

 Stipulated Confidentiality and Protective Order); Gutescu v. Carey Int’l, Inc., No. 01-4026-CV-
Case 1:20-cv-23950-BB Document 67 Entered on FLSD Docket 03/02/2021 Page 2 of 8

                                                                 Case No. 20-cv-23950-BLOOM/Louis


 GOLD/SIM, 2002 WL 34245136, at *1 (S.D. Fla. Aug. 8, 2002) (same); Tracfone Wireless, Inc.

 v. Simply Wireless, Inc., No. 1:15-CV-24565, 2016 WL 4581320, at *1 (S.D. Fla. Aug. 16, 2016)

 (same).

           Accordingly, it is ORDERED AND ADJUDGED that a protective order is ENTERED

 regarding the use and confidentiality of documents, information, and material produced in this

 litigation as follows:

           1.     Designation of Information as “Confidential”

           Any Party1 to this lawsuit may designate as “Confidential” any information (regardless of

 form) produced or furnished in this case by the designating Party which the Party in good faith

 reasonably believes is not generally known to others, and which the designating Party (i) would

 not normally reveal to third parties except in confidence or has undertaken to maintain in

 confidence; (ii) believes in good faith is protected by a right to privacy under federal or state law,

 or any other applicable privilege or right related to confidentiality or privacy; or (iii) believes in

 good faith to constitute or contain trades secrets or other confidential research, development, or

 commercial information. Any Non-Party2 who produces information to any Party pursuant to a

 subpoena or other discovery request may avail themselves of the protections put in place by this

 Order by designating any such information as “Confidential.” The Parties to this lawsuit shall treat

 any such designation by a Non-Party as if it were made by a Party pursuant to this Order.




 1
   For the purposes of this Order, “Party” means Plaintiff, Mark Cuhaci, and Defendants, Jean Marie
 Echemendia and Kouri Group, LP, and any other plaintiff or defendant that later becomes a Party to this
 action. Two or more Parties may be referred to collectively as “Parties.”
 2
   For the purposes of this Order, a “Non-Party” shall be defined as any person or entity who is not a Party
 to this lawsuit, but who is required to produce or otherwise furnish documents or information upon one or
 more Parties to this action. Two or more Non-Parties shall be referred to collectively as “Non-Parties.”

                                                     2
Case 1:20-cv-23950-BB Document 67 Entered on FLSD Docket 03/02/2021 Page 3 of 8

                                                             Case No. 20-cv-23950-BLOOM/Louis


        2.      Definition of Confidential Information

        As used in this Order, the term “Confidential Information” means information designated

 as “Confidential,” whether the information is in writing, electronically stored or oral if recorded

 as part of a deposition or court proceeding.

        3.      Identification of Confidential Information

        Each Party or Non-Party shall designate to the Parties in this case which information is

 considered “Confidential” or the words (“Confidential” or “Confidential Information”) shall be

 placed on or affixed to the first page of a document which contains “Confidential Information.”

 In the case of an interrogatory response, the portion of the response which contains “Confidential

 Information” shall be designated. When information not initially designated as “Confidential” is

 designated later in writing, each Party shall make a reasonable effort to retrieve documents

 containing the later-designated “Confidential Information” and otherwise ensure that persons to

 whom the “Confidential Information” has been disclosed will treat the information as

 contemplated by the designation.

        4.      Protection of Confidentiality

        “Confidential Information,” and any notes, summaries, memoranda, exhibits, or other

 documents which include or describe “Confidential Information,” shall be retained by counsel for

 the Party to whom disclosure of the “Confidential Information” was made (the “Recipient Party”)

 and, except as provided in this Order, shall not be disclosed to any person or used by counsel for

 any purpose other than for purposes of this case. Persons to whom access to “Confidential

 Information” is given pursuant to this Order shall keep such information, and any copies, abstracts,

 or summaries of such information, confidential and secure in accordance with the purposes and

 intent of this Order.



                                                  3
Case 1:20-cv-23950-BB Document 67 Entered on FLSD Docket 03/02/2021 Page 4 of 8

                                                             Case No. 20-cv-23950-BLOOM/Louis


        5.      Access to Information Designated “Confidential”

        All transcripts of depositions, exhibits, answers to interrogatories, copies thereof, other

 documents, and all information otherwise obtained by counsel for any Party pursuant to

 discovery in this case, including, but not limited to documents or information obtained pursuant

 to a duly issued subpoena or other discovery request, which are designated Confidential, shall

 be retained by counsel and shall not be disclosed to others (except as set forth below), nor used

 by anyone other than for purposes of this case. Any such transcripts, exhibits, answers to

 interrogatories, copies thereof, other documents or information marked “Confidential” may be

 disclosed by counsel to (i) the lawyers charged with the responsibility for, or actively engaged

 in, the litigation of this case, as well as their employees and staff to whom it is reasonably

 necessary to disclose information for purposes of this case; (ii) any litigation assistant or

 paralegal employed by and assisting counsel, and stenographic, secretarial or clerical

 personnel employed by and assisting counsel in this case; (iii) any outside expert retained by the

 Recipient Party to assist that Party’s counsel in the litigation of this case or who is expected to

 testify in this case; (iv) any litigation assistant, paralegal, stenographic, secretarial, or other

 personnel employed by an expert to assist the expert in this case; (v) any court reporter or typist

 recording or transcribing testimony; (vi) any court personnel, including stenographic, secretarial

 and clerical personnel; (vii) the Parties to this case and the officers and employees of the Parties

 whose assistance is necessary in the prosecution or defense of this case; (viii) any witness in the

 case (whether in preparation for testimony or during testimony); any (ix) Parties associated with

 an individual or entity retained by counsel for the purposes of assisting with the prosecution or

 defense of this case, including but not limited to, companies specializing in ESI

 retention/analysis, third-party document review companies, or other businesses offering services



                                                  4
Case 1:20-cv-23950-BB Document 67 Entered on FLSD Docket 03/02/2021 Page 5 of 8

                                                               Case No. 20-cv-23950-BLOOM/Louis


 related to the litigation of this matter.

         6.      Acknowledgement of Confidentiality for Materials Produced by Subpoenaed
                 Non-Parties

         Before any transcripts of depositions, exhibits, answers to interrogatories, copies thereof,

 and/or other documents or information, which have been designated as Confidential by a

 subpoenaed Non-Party, may be disclosed to any person or entity described in items 5(iii) or 5(ix)

 of this Order, the person or entity to whom the Confidential information is to be disclosed shall

 sign and return to the Party seeking to engage their services an acknowledgment that states as

 follows:

         I, ___________________, hereby acknowledge that I have received a copy of the
         Confidentiality Agreement and Protective Order, as docketed in the case of Mark
         Cuhaci v. Jean Marie Echemendia and Kouri Group, LP, Case No. 20-cv-23950,
         pending before the United States District Court for the Southern District of Florida
         (the “Order”). I agree and acknowledge that I have read the Order and understand
         the obligations and restrictions imposed upon me thereby, and I agree to be bound
         by its terms. I hereby submit to the jurisdiction of the United States District Court
         for the Southern District of Florida with respect to any action or proceeding arising
         out of, or in any way related to, the enforcement of the Order.

         This paragraph shall only apply to materials produced by subpoenaed Non-Parties, which

 are designated Confidential.

         7.      Restriction on Use of Confidential Information

         The Parties shall not disclose or make use of any Confidential Information, except for purposes

 of this case. Such restrictions, however, shall not apply to information which (i) is public knowledge

 at or prior to disclosure in this case; (ii) becomes public knowledge as a result of publication by

 someone having right to do so; (iii) was previously known to the receiving Party; or (iv) is later

 disclosed to the receiving Party by someone having the right to do so.

         If any Party intends to file with the Court any pleading, interrogatory answer, affidavit,

 motion, brief, or other paper containing, appending, summarizing, excerpting or otherwise


                                                   5
Case 1:20-cv-23950-BB Document 67 Entered on FLSD Docket 03/02/2021 Page 6 of 8

                                                                   Case No. 20-cv-23950-BLOOM/Louis


 embodying Confidential Information, the Party shall make reasonable efforts to provide the

 producing Party with reasonably sufficient notice under the circumstances to allow the producing

 Party to move to have the Confidential Information filed under seal in accordance with the

 applicable federal and local rules.

         8.      Voluntary Waiver

         At any time after any information, document, or deposition testimony is designated as

 “Confidential” under the terms of this Order, the designating Party or Non-Party may agree that

 the “Confidential Information” may be disclosed.3

         9.      Confidential Material Subpoenaed or Ordered Produced in Other Litigation

         If any Party receives a subpoena, order, or other directive that compels a disclosure that

 would be otherwise prohibited by this Order, the receiving Party shall notify the designating Party,

 by email, promptly after receiving the subpoena, order or directive. Such notification must include

 a copy of the subpoena, order or directive. The purpose of imposing these duties is to afford the

 designating Party in this case an opportunity to try to protect any confidentiality interest it may

 have in the court or with the body from which the subpoena, order or directive was issued.

         10.     Disposition on Termination of this Case

         Within sixty days after the final termination of this case and unless the Parties agree

 otherwise, upon written demand of the producing Party, each Party shall:

                 (a)      assemble and make available for return to the designating Party all

 materials, documents, and transcripts containing “Confidential Information,” including all copies

 thereof; or


 3
   All issues related to the inadvertent production or disclosure of any privileged material, including but not
 limited to material protected by the attorney-client or work-product privilege, shall be analyzed and
 determined according to the subsequent portions of this Order as set forth in the discussion pertaining to
 Fed. R. Evid. 502(d).

                                                       6
Case 1:20-cv-23950-BB Document 67 Entered on FLSD Docket 03/02/2021 Page 7 of 8

                                                               Case No. 20-cv-23950-BLOOM/Louis


                (b)     destroy all “Confidential Information.”

        Notwithstanding this provision, counsel are entitled to retain an archival copy of all

 pleadings, motion papers, transcripts, legal memoranda, correspondence or attorney work product

 (including exhibits, deposition exhibits, and trial exhibits), even if such material contains

 “Confidential Information.” Any such archival copies that contain or constitute “Confidential

 Information” shall remain subject to the terms of this Order.

        11.     Provision to Seek Court Order

        This Order is without prejudice to the right of any interested Party to apply to the Court for

 an order permitting disclosure of any “CONFIDENTIAL” information, or to apply for an order

 modifying or limiting this Order in any respect.

        12.     Requests to Declassify Confidential Information

        At any time that a Party believes that a document or information which has been classified

 as Confidential should be declassified from its Confidential status, counsel for the Party desiring

 declassification shall notify the designating Party’s counsel in writing of its request for

 declassification. Such request shall particularly identify the Confidential Information that the Party

 requesting declassification contends is not confidential and the reasons supporting its contentions.

 The Parties shall attempt in good faith to resolve any such dispute informally. If the Parties cannot

 resolve the issue of declassification within fourteen days after the Parties’ conference, then it shall

 be the obligation of the Party requesting declassification to file an appropriate motion requesting

 that the Court determine whether the disputed information should be subject to the terms of this

 Order. The burden to demonstrate that the information identified as “Confidential” is subject to

 the confidentiality protections contained herein shall be governed by Florida law. If such a motion




                                                    7
Case 1:20-cv-23950-BB Document 67 Entered on FLSD Docket 03/02/2021 Page 8 of 8

                                                              Case No. 20-cv-23950-BLOOM/Louis


 is filed, the disputed information shall still be treated as Confidential until the Court rules on the

 motion. If no motion is made, the information shall continue to be treated as Confidential.

        DONE AND ORDERED in Chambers at Miami, Florida, on February 26, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                   8
